Citation Nr: 1034436	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected right knee chondromalacia, for the period on and after 
June 1, 2004.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 
1984 and from November 1986 to September 1992.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  
This case was remanded by the Board in October 2005 for 
additional development.  In January 2007, the Board issued a 
decision which denied the claim on appeal.  Thereafter, the 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2008, the 
Court set aside the Board's January 2007 decision and remanded 
the matter for further adjudication.  This case was once again 
remanded by the Board in August 2009 for additional development 
consistent with the November 2008 Court order.


FINDING OF FACT

The medical evidence of record shows that the Veteran's right 
knee disability is manifested by pain, crepitus, and limitation 
of motion to 100 degrees of flexion and 0 degrees of extension.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right 
knee chondromalacia, for the period on and after June 1, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to initial adjudication, a letter dated in January 2003 satisfied 
the duty to notify provisions.  Additional letters were also 
provided to the Veteran in October 2005, August 2009, and 
November 2009, after which the claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  In response to the Court's Remand, the Veteran was 
afforded a VA examination in February 2010.  The Board finds the 
February 2010 VA examination to be sufficient for evaluation 
purposes.  The VA examiner noted the claims file had been 
reviewed, discussed the history of the Veteran's right knee 
disorder in detail, conducted an examination of the Veteran, 
provided sufficient detail to determine the severity of the 
Veteran's right knee disorder during the periods pertinent to his 
claim, and elicited information from the Veteran concerning the 
functional aspects of his right knee disability.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  
Moreover, the Veteran has neither advanced an argument that the 
examination was deficient in any respect, nor that he was 
prejudiced thereby.  Id.  There is no indication in the record 
that additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error did 
not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  Staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection for right chondromalacia was granted by a 
January 1994 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective 
September 29, 1992.  An October 1994 rating decision 
recharacterized the disability as right knee chondromalacia and 
continued the noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Subsequently, a May 2004 rating assigned a 
10 percent evaluation, under 38 C.F.R. § 4.71a, Diagnostic Code 
5260, effective December 12, 2001, and a total disability 
evaluation was assigned under 38 C.F.R. § 4.30, effective from 
April 9, 2004 to May 31, 2004.

In a June 2004 VA outpatient medical report, the Veteran 
complained of pain with going up or down stairs and reported that 
he was unable to do squats.  On physical examination, the 
Veteran's right knee was nontender to palpation.  He was stable 
to varus and valgus stress and there was no fusion noted.  On 
range of motion testing, the Veteran had extension of 0 degrees 
and flexion of 130 degrees.  The anterior and posterior Drawer 
tests were negative distally and neurovascularly intact.  The 
assessment was two weeks status post right knee arthroscopy, with 
lateral release and medial femoral condylar debridement; right 
knee patellar subluxation and lateral patellar compression 
syndrome; and medial femoral chondromalacia.

In a December 2004 VA outpatient medical report, the Veteran 
complained of pain in the right knee.  On physical examination, 
there was no edema in the Veteran's extremities.  The assessment 
was bilateral knee pain.

In a second December 2004 VA outpatient medical report, the 
Veteran complained of bilateral knee pain, greater in the left 
than the right.  On physical examination, the Veteran walked with 
a symmetrical gait.  There was diffuse tenderness to palpation 
all over the knee, not particularly with patellofemoral 
manipulation and compression of both of the knees.  Both knees 
had a full range of motion.  There was no effusion, the ligaments 
were stable, and he had palpable pedal pulses distally.  Both 
joint lines were tender to palpation and with varus and valgus 
stress.  The report stated that x-rays taken in April 2004 
demonstrated bilateral tracking patellas, but were otherwise 
negative.  It was noted that the radiology report indicated mild 
osteoarthritic changes.  The assessment was bilateral knee pain, 
left greater than right.

In a third December 2004 VA outpatient medical report, the 
Veteran complained that his knees bothered him when he went up 
and down stairs or did deep squats.  On physical examination, the 
Veteran walked without any assistive device and without guarding.  
His right knee active range of motion was from 15 degrees to 100 
degrees.  Hamstring length was moderately short, bilaterally.

A January 2005 VA orthotic lab report stated that the 
consultation was for bilateral hinged knee orthosis.  He 
complained of pain on the lateral aspect of the patella.  The 
Veteran ambulated and displayed genu varum at the midstance, 
bilaterally.  The report stated that the Veteran was measured for 
bilateral unload/osteoarthritis knee orthosis.

A March 2005 VA outpatient medical report stated that the Veteran 
had hinged knee braces, bilaterally.  The Veteran stated that 
carrying heavy equipment or jumping off of high areas caused an 
increase in knee pain.  He stated that he was employed as a 
maintenance worker and had to "do a lot of stairs" which 
increased the knee pain.  On physical examination, the Veteran 
walked with a symmetrical gait and there was "1+" effusion over 
the right knee.  There was no medial or later joint line 
tenderness, bilaterally.  On range of motion testing, extension 
was to 0 degrees and flexion was to 125 degrees to 130 degrees, 
with pain at the extremes.  There was crepitus with range of 
motion.  The ligaments were stable with varus and valgus stress 
and with anterior and posterior drawer.  The assessment was 
bilateral knee pain, left worse than right.

In a May 2005 videoconference hearing before the Board, the 
Veteran stated that he was an industrial maintenance mechanic and 
was on his feet most of the day.  He stated that his right knee 
got more painful throughout the day.  The Veteran stated that he 
had never had to leave work because of his knee, but had to sit 
down for periods of time.  The Veteran stated that in the 
previous year he had missed over 2 months of work due to knee 
surgery, and that in the current year he had missed 4 days, 
partially due to doctor's appointments for his knees.  He stated 
that his knee had given out on him 3 to 4 times in the current 
year.  The Veteran stated that he wore a brace, but had problems 
with blisters.  He stated that he experienced pain when stepping 
down on a shovel or kneeling.  The Veteran reported that there 
were no immediate plans to do knee replacement surgery.

In a July 2005 VA outpatient medical report, the Veteran 
complained of bilateral knee pain.  He stated that his knee pain 
was "basically the same and that he has had some improvement but 
overall about the same."  On physical examination, the Veteran's 
knees were ligamentously stable, bilaterally.  There was normal 
range of motion, bilaterally.  The Veteran was neurovascularly 
intact distally in the lower extremities, bilaterally.  There was 
mild crepitance over the patella of the right knee.  There was no 
obvious swelling of the right knee at the time of the 
examination.  There was palpable pain over the tubular 
mediolateral joint line.

The report stated that x-rays had been obtained that day which 
showed that the Veteran had a lateralized patella, less so on the 
right.  Anterior-posterior x-rays showed minimal arthritis, 
bilaterally, with mild sclerosis of the medial joint line, but 
otherwise normal knees.  The assessment stated that the Veteran 
was ligamentously stable, bilaterally, and that the only obvious 
x-ray findings appeared to be patellofemoral joint tilt on the 
left.  The plan stated that the Veteran was to continue to wear 
his knee braces.

In a November 2005 VA outpatient medical report, the Veteran 
complained of right knee pain and instability "later in the 
day."  He stated that he had not been wearing his knee brace and 
that instability was more noticeable without it.  On range of 
motion testing, extension was full and flexion was to at least 
125 degrees.  There was pain along both the medial and lateral 
joint line.  No effusion was noted and the Veteran was stable to 
varus and valgus stress.  He had negative anterior and posterior 
drawer and was neurovascularly intact distally.  The assessment 
was right knee degenerative disc disease, with a history of an 
arthroscopic lateral release and medial femoral condylar 
debridement.  The chondromalacia of the medial femoral condylar 
articular surface was grade 2 to 3, with continued pain.

In an April 2006 VA medical examination report, the Veteran 
complained of giving way and pain in the right knee.  No 
deformity, instability, stiffness, or weakness was reported.  The 
Veteran did not report episodes of dislocation, subluxation, or 
locking.  There was no effusion, motion was not affected, and 
there were no flare-ups or inflammation.  The Veteran denied use 
of a leg brace, which the examiner noted was prescribed in 
Categorical Pain Relief Scale notes.


On physical examination, the Veteran's weight-bearing joint was 
affected and his gait was normal.  On range of motion testing, 
extension was to 0 degrees, without pain and without additional 
limitation of motion on repetitive use.  Flexion was from 0 
degrees to 140 degrees, with pain from 110 degrees to 140 
degrees, and without additional limitation of motion on 
repetitive use.  There was no loss of a bone or part of a bone.  
There was no inflammatory arthritis.  There were no bumps 
consistent with Osgood-Schlatter's disease, no crepitation, and 
no mass behind the knee.  There were no clicks, snaps, grinding, 
or instability.  A patellar abnormality was noted which was 
described as patellar mild/moderate dislocation laterally, 
abnormal tracking.  There were no meniscus, tendon, bursa, or 
other knee abnormalities.  The report stated that there was 
"right knee pain 4 inches below the inferior patella.  These are 
confounding symptoms not related to the Veteran's complaints."

The report gave an impression of normal bilateral knees and 
stated "[e]xamination of the right and left knees reveals the 
joint spaces and articular surfaces within normal limits.  There 
is no fracture.  There is no dislocation.  Soft tissues are 
unremarkable and patellas are intact."  The diagnosis was 
congenital patellar dislocation and abnormal tracking, 
chondromalacia, and confounding symptoms.  The report stated that 
the examiner was "[n]ot able to quantify effects on occupation 
or daily activities."

In an April 2008 VA outpatient medical report, the Veteran 
complained of bilateral knee pain at a level of 10 on a scale 
from 0 to 10.  On observation, the Veteran's right knee had full 
strength and no crepitus.  The knee was minimally positive on 
valgus stress testing, and negative on varus stress, anterior 
drawer, and posterior drawer testing.  There were no deformities.  
The examiner stated that the Veteran's custom knee brace did not 
look very worn and opined that the Veteran did not need a custom 
knee orthosis.  His balance and coordination were both good.  He 
had good gait, cadence, stride length, endurance, and activity 
tolerance.

In a May 2008 VA outpatient medical report, the Veteran 
complained of bilateral knee pain at a level of 8 on a scale from 
0 to 10.

In a December 2008 VA outpatient medical report, the Veteran 
complained of bilateral knee pain which was "unbearable."  He 
wore a right knee brace and reported taking over-the-counter pain 
medication three times per day.  On observation, the Veteran was 
ambulatory with full weight bearing.

In a February 2009 VA outpatient medical report, the Veteran 
reported that his knee pain had improved significantly since 
physical therapy.  On physical examination, there was no edema, 
swelling, or laxity of the extremities.

In an October 2009 VA outpatient medical report, the Veteran 
complained of knee pain.  On physical examination, there was no 
warmth, swelling, or laxity of the knees.

In a February 2010 VA joints examination report, the Veteran 
reported that his knee pain had become progressively worse since 
the April 2006 VA medical examination.  He reported that he took 
over-the-counter medication for knee pain with partial relief and 
used bilateral knee braces.  He denied any side effects from his 
treatments.  The Veteran reported that his bilateral knee 
symptoms were giving way, instability, pain, stiffness, weakness, 
incoordination, and decreased speed of joint motion.  He denied 
experiencing deformity, constitutional symptoms of arthritis, or 
incapacitating episodes of arthritis.  The Veteran reported being 
able to stand for 15 to 30 minutes and walk for one to three 
miles.  He stated that he used his knee braces approximately 80 
percent of the time.

On physical examination, the Veteran's gait was normal without 
evidence of abnormal weight bearing.  There was no loss of a bone 
or part of a bone or inflammatory arthritis.  The Veteran's right 
knee had palpable crepitus on knee extension with a positive 
shrug test and mild effusion.  There were no bumps consistent 
with Osgood-Schlatter's disease, mass behind the knee, clicks or 
snaps, grinding, or instability.  There was subpatellar 
tenderness and anserine bursitis.  There was no dislocated or 
removed semilunar cartilage, impairment of the tibia or fibula, 
or genu recurvatum.  The Veteran had right knee range of motion 
from to 140 degrees of flexion and 0 degrees of extension.  There 
was objective evidence of pain on flexion following repetitive 
motion, with pain beginning at 110 degrees.  There was no 
additional limitation of motion after repetitive motion.  On 
x-ray examination, no abnormalities were noted.  The diagnosis 
was bilateral knee strain and bilateral anserine bursitis.  The 
examiner stated that the problem associated with these diagnosis 
was bilateral knee pain which had significant effects on the 
Veteran's usual occupation due to decreased mobility and pain.  
The symptoms had a moderate impact on sports and a mild impact on 
exercise, but did not impact any other daily activity.

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for extension.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2009).  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees is 
noncompensable, flexion that is limited to 45 degrees warrants a 
10 percent evaluation, and flexion that is limited to 30 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261, extension that is limited 
to 5 degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent evaluation, and extension that is 
limited to 15 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  The standard motion of a 
knee is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (2009).  Recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation when it 
is slight and a 20 percent evaluation when it is moderate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

The medical evidence of record shows that the Veteran's right 
knee disability is manifested by pain, crepitus, and limitation 
of motion to 100 degrees of flexion and 0 degrees of extension.  
There is no medical evidence of record that the Veteran has had a 
right knee range of motion on flexion of less than 100 degrees at 
any point during the period on appeal.  While the third December 
2004 VA outpatient medical report stated that the Veteran had 
right knee range of motion on extension of 15 degrees, this 
report is inconsistent with the totality of the medical evidence 
of record.  Indeed, with the exception of the third December 2004 
VA outpatient medical report, there is no medical evidence of 
record that the Veteran has ever experienced any limitation of 
motion on extension, let alone to a severity of 15 degrees.  
Medical reports dated in June 2004, March 2005, July 2005, 
November 2005, April 2006, and February 2010 stated that the 
Veteran did not have any limitation of right knee extension.  In 
addition, a VA outpatient medical report dated one hour prior to 
the third December 2004 VA outpatient medical report found that 
the Veteran had no right knee limitation of motion.  Accordingly, 
the Board finds that the limitation of extension demonstrated in 
the third December 2004 VA outpatient medical report is not 
consistent with the level of disability demonstrated throughout 
the entire remainder of the period on appeal, and is not an 
accurate measurement of the Veteran's right knee symptomatology.  
Accordingly, a rating in excess of 10 percent is not warranted 
under either Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  In addition, separate 
ratings for limitation of flexion and extension are not 
warranted, as the record does not show that the Veteran's right 
knee range of motion has been limited to a compensable degree in 
either flexion or extension.  See Id.; see also VAOPGCPREC 9-04, 
69 Fed. Reg. 59990 (2004).

The Veteran has reported right knee pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, the February 2010 VA joints examination report which 
provided the Veteran's most recent ranges of motion specifically 
took pain and repetitive motion into account and found ranges of 
motion consistent with those reported throughout the period on 
appeal.  Accordingly, the medical evidence of record does not 
show that the Veteran experienced pain or other symptoms which 
caused additional limitations sufficient to warrant an evaluation 
in excess of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As for other provisions under the Schedule, the Veteran's right 
knee has never been ankylosed, there was no malunion or nonunion 
of the tibia and fibula, and there were no symptoms from the 
removal or dislocation of semilunar cartilage.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2009); see also 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998).  Accordingly an evaluation in excess of 
10 percent is not warranted under these diagnostic codes.

Furthermore, a separate evaluation for instability of the right 
knee is not warranted, as the medical evidence of record does not 
show recurrent subluxation or lateral instability.  While the 
Veteran had reported experiencing instability on multiple 
occasions, no instability was found on physical examination in 
June 2004, December 2004, March 2005, July 2005, November 2005, 
April 2006, February 2009, October 2009, and February 2010.  
While valgus stress testing was positive in April 2008, it was 
noted to be "minimal" and no laxity was subsequently noted in 
February 2009, October 2009, or February 2010.  Accordingly, a 
separate evaluation for right knee instability is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The record shows that right knee arthritis has been diagnosed on 
at least one occasion, as shown through x-ray examination.  
However, such findings, combined with the limitation of motion 
elicited, warrant no more than a 10 percent evaluation under 38 
C.F.R § 4.71a, Diagnostic Code 5003.  See also 38 C.F.R. § 4.45.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted for the Veteran's right knee disability.

After a review of the evidence, the preponderance of the medical 
evidence of record does not show findings that would warrant a 
rating in excess of 10 percent for the Veteran's right knee 
disability under any rating criteria at any time during the 
period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); 
see also Hart, 21 Vet. App. 505.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating right knee chondromalacia inadequate.  The Veteran's right 
knee disability was evaluated under to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, and 5261, the criteria of which is 
found by the Board to specifically contemplate the Veteran's 
level of disability and symptomatology.  As noted above, the 
Veteran's right knee disability is manifested by pain, crepitus, 
and limitation of motion to 100 degrees of flexion and 0 degrees 
of extension.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
disabilities rating for his right knee disability.  A rating in 
excess of the currently assigned rating is provided for certain 
manifestations of right knee disorders, but the medical evidence 
reflects that those manifestations are not present in this case.  
The criteria for a 10 percent rating for the Veteran's right knee 
chondromalacia more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the currently 
assigned schedular evaluation is adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see 
also 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for rating in 
excess of 10 percent, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An evaluation in excess of 10 percent for service-connected right 
knee chondromalacia is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


